Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered January 30, 2001, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. “This Court has repeatedly rejected defendant’s argument that the radio transmissions from the undercover officer, relating that a ‘positive buy’ involving two described individuals had transpired, were insufficient to establish probable cause to arrest defendant because they did not spell out defendant’s role in the drug transaction [citations omitted]” (People v Harris, 305 AD2d 282, 282-283 [2003]). Concur — Saxe, J.P., Rosenberger, Williams, Marlow and Gonzalez, JJ.